Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-12, 17-18, 27-30, and 45-51 in the reply filed on 3/22/22 is acknowledged.
Due to the fact that the response to the restriction requirement does not argue against the restriction being improper, the election is made without traverse. Regarding Applicant’s arguments about CN102304642A not anticipating or being obvious over claim 11, the reference was merely used to teach the special technical feature of a dilute copper metal composition having the composition of claim 1 and not to teach the entire process of claim 11. 
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-12, 17-18, 27-30, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 31-32, 41, 46-51, 67-73, and 76 of copending Application No. 16/771,368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12, 17-18, 27-30, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4, 23, 26, 32, 34, 38-42, 53-59, and 62 of copending Application No. 16/771,381 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12, 17-18, 27-30, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-16, 25-30, 45-51, and 54 of copending Application No. 16/771,404 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 11-12, 17-18, 27-30, and 45-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 27, 37, 52, 57-60, 62-63, 77-83, and 86 of copending Application No. 16/771,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications disclose a pyrometallurgical process involving oxidizing black copper to obtain intermediate products and performing further processing on intermediate products in order to obtain copper, lead, and tin products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 48 is objected to because of the following informalities: Claim 48 recites the limitation “earth alkali metal”, it is recommended to amend this to “alkaline earth metal” in both lines 2 and 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "at least one of steps b), f), and o)," in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 45 depends on claim 11, in which only step b) is disclosed. Moreover, there is no step f) recited in the claims and step o) occurs in claim 30. It is unclear which claim, claim 45 should depend upon since there is no step f) and step o) occurs in claim 30. For the sake of compact prosecution, the Examiner is choosing to add the black copper to step b), claim 11. Clarification is required.
Claim 46 recites the limitations of “the first crude solder metal composition” and “the second crude solder metal composition” in line 2, however there is a lack of antecedent basis for these limitations as “the first crude solder metal composition” is disclosed in claim 29 and “the second crude solder metal composition” is disclosed in claim 17. Clarification is required.
Claim 47 recites the limitations of “the first crude solder metal composition”, “the second crude solder metal composition”, and “the pre-refined solder metal composition” in lines 2-3, however there is a lack of antecedent basis for these limitations as “the first crude solder metal composition” is disclosed in claim 29, “the second crude solder metal composition” is disclosed in claim 17, and ”the pre-refined solder metal composition” is disclosed in claim 46. For the sake of compact prosecution, the Examiner is assuming that claim 47 should depend on claim 46 instead of claim 11. Clarification is required.
Claim 48 recites the limitations of “the first crude solder metal composition”, “the second crude solder metal composition”, “the pre-refined solder metal composition”, and “the first liquid molten tuned solder phase” in lines 3-5, however there is a lack of antecedent basis for these limitations as “the first crude solder metal composition” is disclosed in claim 29, “the second crude solder metal composition” is disclosed in claim 17, ”the pre-refined solder metal composition” is disclosed in claim 46, and “the first liquid molten tuned solder phase” is disclosed in claim 47. For the sake of compact prosecution, the Examiner is assuming that claim 48 should depend on claim 47 instead of claim 11. Clarification is required.
Regarding dependent claims 49-51, these claims do not remedy the deficiencies of parent claims 47 and 48 noted above, and are rejected for the same rationale.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12, 17-18, 27-30, 45, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Dierckx et al. (US 3682623) (hereinafter “Dierckx”) as evidenced by Ernst et al. (US 4351705) (hereinafter “Ernst”).

Regarding claim 11, Dierckx teaches a copper refining process where black copper is prerefined by adding black copper, radiators, and yellow brass to a melting furnace, melting the composition, and then oxidizing the molten mixture to produce metal, i.e., first enriched copper metal phase, black copper, dust, and prerefining slag, i.e., first copper refining slag, where the initial black copper contains 78.33 wt.% copper, 3.41 wt.% tin, and 4.3 wt.% lead (Dierckx, Column 16, lines 30-63 and Table IV). Dierckx also teaches that the prerefining slag was poured into a ladle to be held for subsequent charge to a later melting furnace batch and the black copper was poured into another ladle and held for transfer to the refining furnace (Dierckx, Column 17, lines 1-4).

The adding black copper, radiators, and yellow brass to a melting furnace, with a composition of 78.33 wt.% copper, 3.41 wt.% tin, and 4.3 wt.% lead of Dierckx corresponds to a) providing a black copper composition comprising at least 50%wt of copper and at least 1.0%wt of tin, together with at least 1.0%wt of lead of claim 11 of the present invention. The oxidizing the black copper to produce metal, black copper, dust, and prerefining slag which is then separated of Dierckx corresponds to b) partially oxidizing the black copper composition, thereby forming a first enriched copper metal phase and a first copper refining slag, followed by separating the first copper refining slag from the first enriched copper metal phase of claim 11 of the present invention. 

Dierckx also teaches that refining furnace capacity may be maximized and furnace temperature control optimized by conducting oxygen blowing in several successive relatively short periods, between which slags are withdrawn and additional cold materials (silica and red scrap) are added, where if the refining furnace charge, including black copper and scrap, contains 80% copper, four oxygen blowing periods might typically be used and five refining slags would be removed, the first slag being removed after melting, the remaining slags after each blowing period (Dierckx, Column 12, lines 9-13 and Column 12, line 73-Column 13, line 3). Dierckx additionally teaches that the early slags are typically rich in zinc, the middle slags rich in lead and tin, and the terminal slags rich in copper (Dierckx, Column 13, lines 3-5). Moreover, Dierckx teaches that the refining furnace is charged with the black copper of the previous step and oxidized to produce slag, i.e., second copper refining slag, metal, i.e., second enriched copper metal phase, and dust and the first refining slag is poured out (Dierckx, Column 17, lines 5-59 and Tables VI and VII). In Tables IV, V, and VII, the amount of tin and lead present in the black copper is (556.3 + 700.5) = 1256.8 kg and the amount of tin and lead present in the first slag and second slag is (60 + 120 + 120 + 180) = 480 kg, therefore the total amount of tin and lead present in the first and second slags is 38.19 wt.%, i.e., 480/1256.8 *100, which falls within the presently claimed amount. 

The second oxidizing step using the black copper from the previous step where 38.19 wt.% of the tin and lead are present in the slags of Dierckx corresponds to h) partially oxidizing the first enriched copper metal phase, thereby forming a second enriched copper metal phase and a second copper refining slag, followed by separating the second copper refining slag from the second enriched copper metal phase, whereby at least 37.0%wt of the total amount of the tin and lead that is processed through process steps b) and/or h) is retrieved in the first copper refining slag and the second copper refining slag together of claim 11 of the present invention. The several successive oxygen blowing steps followed by removing the slag after each blowing period of Dierckx corresponds to j) partially oxidizing the second enriched copper metal phase, thereby forming a third enriched copper metal phase and a third copper refining slag, followed by separating the third copper refining slag from the third enriched copper metal phase of claim 11 of the present invention. 
 
Moreover, Dierckx teaches that the accumulated refining slags, i.e., first refining slag, second refining slag, etc., are transferred to the slag retreating furnace for recovery of copper, lead, and tin contained in the slags, where solid material containing metallic iron and burnt lime are added to the slag retreating furnace, along with the refining slags, thereby producing a slag recovery bath, i.e., first liquid bath where the solid material can include a copper-aluminum alloy, containing Cu, Sn, Pb, and Zn, and a copper-iron alloy, containing Cu, Sn, Pb, Zn, Fe, and Ni, i.e., a metal composition containing copper together with at least one solder metal selected from tin and lead (Dierckx, Column 13, lines 32-50, Column 20, lines 1-2, and Table XIII). Dierckx also teaches that the slag recovery bath is reduced by reducing the amounts of oxides of copper in the slags to produce a black copper, i.e., first dilute copper metal composition, and an extracted slag, i.e., first solder refining slag, containing the major share of lead and tin from the refining slags and removing the black copper by bottom-tapping (Dierckx, Column 13, lines 58-60 and Column 14, lines 13-16), where black copper can have a composition of 50-80 wt.% Cu, 0-20 wt.% Ni, 0-6 wt.% Pb, 0-10 wt.% Sn, 0-6 wt.% Fe, 0-3 wt.% Sb, and 0-5 wt.% Zn, as evidenced by Ernst (Ernst, Table I, Column 6).
The slag recovery bath of Dierckx corresponds to i) adding at least a part of at least one of the second copper refining slag and the third copper refining slag to a metal composition that contains copper together with at least one solder metal selected from tin and lead, thereby forming a first liquid bath of claim 11 of the present invention. The refining to produce the black copper and the extracted slag of Dierckx corresponds to d) partially oxidizing the first liquid bath, thereby forming the first dilute copper metal composition and a first solder refining slag, followed by separating the first solder refining slag from the first dilute copper metal composition of claim 11 of the present invention. 
The composition of the black copper of Dierckx as evidenced by Ernst overlaps with the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
	
Regarding claim 12, Dierckx also teaches that some copper, lead, and tin are oxidized and slagged, in which the slag is the prerefining slag, i.e., first copper refining slag, and is recycled to the succeeding melting batch which is then made part of the refining slags as part of the slag retreating process (Dierckx, Column 5, line 65-Column 6, line 1 and Column 6, lines 29-56). The prerefining slag being used as part of the refining slag and contains copper, lead and tin or Dierckx corresponds to c) partially reducing the first copper refining slag thereby forming a first lead-tin based metal composition and a first spent slag, followed by separating the first spent slag from the first lead-tin based metal composition, and adding the first lead-tin based metal composition to the first liquid bath as the metal composition of step i) that contains copper together with at least one solder metal selected from tin and lead of the present invention. 
 
Regarding claims 17 and 18, Dierckx also teaches that after the black copper is removed in the slag retreating furnace, additional material containing metallic iron is added to reduce lead, tin, and residual copper from the extracted slag where the additional material results in a spent slag, i.e., second solder refining slag, and a lead/tin metal, first crude solder metal composition which is poured off for further processing, i.e., another reducing step (Dierckx, Column 14, lines 16-37). The refining of the extracted slag of Dierckx corresponds to step: e) partially reducing the first solder refining slag, thereby forming a first crude solder metal composition and a second solder refining slag, followed by separating the second solder refining slag from the first crude solder metal composition of claim 17 and partially reducing the second solder refining slag, thereby forming a second lead-tin based metal composition and a second spent slag, followed by separating the second spent slag from the second lead-tin based metal composition of claim 18 of the present invention. 

Regarding claim 27, Dierckx also teaches that the accumulated refining slags, i.e., each of the slags removed after the oxidation steps, are used as part of the slag retreating mixture for the recovery of copper, lead, and tin contained in the slags (Dierckx, Column 13, lines 32-34). Dierckx also teaches that the black copper produced during the retreating steps, i.e., first dilute copper metal composition, are recycled to the refining step, in which slags are present and then oxidized (Dierckx, Figure 1). The recycling of the black copper to the refining furnace containing slags and the oxidized of Dierckx corresponds to k) at least one of adding at least a part of the third copper refining slag to the first dilute copper metal composition obtained from step d), thereby forming a second liquid bath, and/or adding at least a part of the third copper refining slag to step 1); and 1) partially oxidizing the second liquid bath, thereby forming a first high- copper metal composition and a third solder refining slag, followed by separating the third solder refining slag from the first high-copper metal composition of the present invention. 

Regarding claims 28, 29, and 30 Dierckx teaches a process in which many of the slags and black copper compositions are recycled for use in later steps or previous steps, i.e., it would have been obvious to one of ordinary skill in the art to reduce a third/fourth/fifth solder refining slag in order to produce a second dilute copper metal composition, a fourth/fifth solder refining slag, a second crude solder metal composition, a third lead-tin based metal composition, and a third spent slag because as the black copper is oxidized and metal, dust, and slag are formed, there will be a continuous supply of slags produced in which the desirable metallic elements may be removed by refining as per the process for the refining slags to form a slag recovery bath forming more black copper with the above composition according to Dierckx (Column 13, line 32- Column 14, line 37). 

Regarding claim 45, Dierckx teaches that black copper is produced in the melting furnace and then mixed with flux and blown with oxygen to oxidize metallic impurities in the refining furnace, i.e., black copper is smelted prior to being used in the refining process (Dierckx, Column 8, lines 67-73). The smelting of black copper of Dierckx corresponds to in which a black copper or black copper composition is added to at least one of steps b), f) and o), wherein the black copper is produced by a smelter step of claim 45 of the present invention. 

Regarding claims 48 and 49, Dierckx also teaches that burnt lime, CaO, i.e., a chemical compound of an earth alkali metal, is added along with the solid material containing metallic iron and refining slags, where the CaO is present only in the slag at the conclusion of the refining process and not present in the lead/tin metal (Dierckx, Column 13, lines 32-50, Column 20, lines 1-2, and Table XIII). Moreover, Dierckx teaches that the resultant spent slag, i.e., second supernatant dross, is poured into a ladle and the lead/tin metal was poured for further processing (Dierckx, Column 21, lines 1-9 and Table XV). The addition of burnt lime to the bath of Dierckx corresponds to further comprising the step of adding at least one of an alkali metal, an earth alkali metal, and chemical compounds comprising at least one of an alkali metal and an earth alkali metal, to at least one of the first crude solder metal composition, the second crude solder metal composition, the pre-refined solder metal composition and the first liquid molten tuned solder phase to form a bath containing a second supernatant dross which by gravity comes floating on top of a second liquid molten tuned solder phase of claim 48 of the present invention. Separating the slag from the metal of Dierckx corresponds to further comprising the step of removing the second supernatant dross from the second liquid molten tuned solder phase, thereby forming a second tuned solder of claim 49 of the present invention. 







Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Dierckx as evidenced by Ernst as applied to claims 11, 17, and 29 above, and further in view of Ayhan et al. (DE 102012005401) (hereinafter “Ayhan”).
The Examiner has provided a machine translation of DE 102012005401. The citation of the prior art in this rejection refers to the machine translation.
	
Regarding claim 46, while Dierckx teaches producing a lead-tin containing metal and slag (Dierckx, Column 14, lines 15-37), Dierckx does not explicitly disclose wherein at least one of the first crude solder metal composition and the second crude solder metal composition is pre- refined using silicon metal to produce a pre-refined solder metal composition.

With respect to the difference, Ayhan teaches a process for recovering copper and tin from during a pyrometallurgy process, in which the mixed tin product is sent to a pre-refining stage and a silicon-containing substance is fed to the mixture during the pre-refining process (Ayhan, [0015-0016]).
As Ayhan expressly teaches, this process allows for an increased proportion of the metals to be recovered from the slag (Ayhan, [0005]).
Dierckx and Ayhan are analogous art as they are both drawn to a method of recovery metals using copper containing materials in a melting furnace to produce a slag and a melt (Dierckx, Claim 1; Ayhan, [0004-0006]).
In light of the motivation to add a silicon-containing substance to the tin slag in a pre-refining step as taught in Ayhan above, it therefore would have been obvious to one of ordinary skill in the art to pre-refine the lead-tin slag of Dierckx with silicon-containing substances in order to increase the proportion of metals recovered from the slag (Ayhan, [0005]), and thereby arrive at the present invention. 





Claims 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dierckx as evidenced by Ernst as applied to claims 11 and 46 above, and further in view of Kollar et al. (EP0456528A1) (hereinafter “Kollar”).
The Examiner has provided a machine translation of EP0456528A1. The citation of the prior art in this rejection refers to the machine translation.
	
Regarding claims 47 and 50, Dierckx does not explicitly disclose further comprising the step of cooling at least one of the first crude solder metal composition, the second crude solder metal composition and the pre-refined solder metal composition down to a temperature of at most 825°C to produce a bath containing a first supernatant dross which by gravity becomes floating upon a first liquid molten tuned solder phase.

With respect to the difference, Kollar teaches a process for decoppering lead work of the type produced by pyrometallurgical processes, where a refining molten lead bullion is rapidly cooled to a temperature between 600-900°C so as to cause a separation between a phase enriching itself with lead and a phase enriching itself with impurities, holding at this temperature for 3-60 minutes and then obtaining a lead phase stripped of a substantial part of the impurities and a supernatant phase rich in impurities and then removing the phase rich in impurities (Kollar, [0011]).
As Kollar expressly teaches, it is possible to obtain, by agitation, a considerably accelerated demixing not only of copper, but also of a substantial part of the other impurities (Kollar, [0016]).
Dierckx and Kollar are analogous art as they are both drawn to a method of recovering metals using a pyrometallurgical process (Dierckx, Claim 1; Kollar, [0003]).
In light of the motivation to cool the refining molten lead to 600-900°C in order to separate out the various metals as taught in Kollar above, it therefore would have been obvious to one of ordinary skill in the art to cool the lead-tin slag of Dierckx in order to obtain, by agitation, a considerably accelerated demixing not only of copper, but also of a substantial part of the other impurities (Kollar, [0016]), and thereby arrive at the present invention. 



Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Dierckx as evidenced by Ernst as applied to claims 11 and 49 above, and further in view of Jia et al., Deeply removing lead from Pb-Sn alloy with vacuum distillation, Transactions of Nonferrous Metals Society of China, September 9, 2012 (hereinafter “Jia”).
	
Regarding claim 51, Dierckx does not explicitly disclose the step of distilling at least one of the first tuned solder and the second tuned solder, wherein lead (Pb) is removed from the solder by evaporation and a distillation overhead product and a distillation bottom product are obtained.

With respect to the difference, Jia teaches the need for a lead free solder in which lead is distilled out of the Pb-Sn alloy by vacuum distillation (Jia, abstract). Jia also teaches that as the temperature in the distillator rises, the lead in the liquid alloy will be evaporated from the melt and solidified rapidly on the condenser and due to the low vapor pressure, tin remained in the crucible, thus dividing the alloy into lead and tin (Jia, pg. 1826 “4.2 Equipments”). 
As Jia expressly teaches, the vacuum distillation process is simplified from the older crystallizer refining process and is able to obtain final products with compositions where the final lead content is less than 0.01% (Jia, “pg. 1830, “6 Conclusions”). 
Dierckx and Jia are analogous art as they are both drawn to further processing steps for the lead-tin metal alloy (Dierckx, Column 21, lines 1-9; Jia, Abstract).
In light of the motivation to use vacuum distillation to remove the lead from the Pb-Sn alloy as taught in Jia above, it therefore would have been obvious to one of ordinary skill in the art to use vacuum distillation to remove the lead from the lead-tin metal alloy of Dierckx in order to simplify the process and is to obtain final products with compositions where the final lead content is less than 0.01% (Jia, “pg. 1830, “6 Conclusions”), and thereby arrive at the present invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738